Citation Nr: 1755824	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO. 14-15 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ORDER

Service connection for bilateral hearing loss is granted.



FINDING OF FACT

Bilateral hearing loss is etiologically related to an in-service injury, event, or disease.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty in the United States Army from April 1969 to February 1971, to include service in Vietnam. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that denied service connection for bilateral hearing loss. The Veteran timely appealed.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in this matter in April 2017. A transcript of that hearing has been associated with the Veteran's claim file. 

The Veteran contends that his bilateral hearing loss is a result of noise exposure during his military service.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a) (2017).

The question for the Board is whether the Veteran's current diagnosis of bilateral hearing loss either began during active service, or is etiologically related to an in-service disease or injury. 

The Board finds that competent, credible, and probative evidence establishes that the Veteran's bilateral hearing loss is etiologically related to his active service.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. §3.385 (2017).

The Board points out that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection. Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss. Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

To establish service connection, the Veteran is not obliged to show that his hearing loss was present during active military service. However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise. Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

According to his Form DD-214, the Veteran was an Infantry Direct Fire Crewman who earned a Purple Heart, Combat Infrantyman Badge, and Vietnam Service Medal with Two Bronze Service Stars, among other decorations and medals. The Veteran states that during this service he was exposed to noise associated with combat like bombs, rifle fire, and artillery. 

Service treatment records are silent as to any complaint, treatment, or diagnosis of hearing loss. 

In October 2011, the Veteran underwent a private audiological examination, which revealed bilateral hearing loss. The examiner did not provide an opinion as to whether the hearing loss was related to the Veteran's military service.

In February 2013, the Veteran underwent a VA audiological examination, which confirmed that the Veteran experienced bilateral hearing loss. The examiner opined that the hearing loss was less likely than not caused by or a result of an event in military service. As rationale, the examiner stated the Veteran's hearing was normal at induction and discharge from service. 

In May 2013, a private otolaryngologist submitted a letter that detailed the Veteran's bilateral hearing loss and provided a nexus opinion, relating the bilateral hearing loss to his military service. In particular, the physician opined that the Veteran "certainly gives a history consistent with considerable noise exposure in his military service. . . . It is highly likely that was a contributor to his hearing loss."

In April 2017, the Veteran testified about his hearing loss before the undersigned Veterans Law Judge. The Veteran stated that he did not have a hearing problem prior to service; that while in service, he was exposed to machine gun fire that was very, very loud; that he also heard jets dropping bombs on the enemy and the noise from these bombs and jets was excruciating; and, that he has continued to have hearing loss since service and has obtained hearing aids from VA. The Board finds the Veteran is both competent and credible in his reports of noise exposure during service.

In light of the above, while the evidence is not unequivocal, it has nonetheless placed the record in relative equipoise. In particular, the Board looks to the statements from the Veteran's private treating physician in May 2013, which indicate that the Veteran began having bilateral hearing loss while in service that has continued to the present, and that his bilateral hearing loss is likely related to service. As such, and resolving all reasonable doubt in the Veteran's favor, the Veteran's service-connection claim for bilateral hearing loss is granted.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	T. Jiggetts, Associate Counsel


Copy mailed to: 	Vietnam Veterans of America
	
		



Department of Veterans Affairs


